Citation Nr: 1546263	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-27 27A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to an effective date earlier than December 31, 2010, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq. 


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The veteran served on active duty from August 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2001 and September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

By way of brief procedural history, the October 2001 rating decision granted entitlement to service connection for PTSD and assigned a 10 percent disability rating, effective March 22, 2001.  The Veteran disagreed with the evaluation assigned.  Thereafter, the RO assigned a 30 percent evaluation and, subsequently, a 50 percent evaluation effective from March 22, 2001. But see AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran and his spouse presented testimony at a personal hearing in August 2004 before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the electronic claims file.  

On January 5, 2005, the Board issued a decision which denied entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran thereafter appealed the January 2005 Board decision to the Court.  In August 2007, in a memorandum decision, the Court vacated the January 5, 2005, Board decision and remanded the matter for further proceedings consistent with the memorandum decision.  

On May 23, 2008, the Board remanded the issue of entitlement to an initial evaluation in excess of 50 percent for, inter alia, the purpose of affording the Veteran a new VA psychiatric examination.  
In a March 2010 rating decision, the RO assigned a 70 percent disability rating for service-connected PTSD, effective March 22, 2001.  Notably, this issue remains in appellate status because this rating does not represent the highest possible benefit. See AB, supra. 

With respect to the issue pertaining to an earlier effective date for TDIU, in September 2012, the RO granted a TDIU rating, effective December 31, 2010.  The Veteran disagreed with the effective date in an October 2012 Notice of Disagreement and the current appeal ensued.  


FINDINGS OF FACT

1. The Veteran's claim for a TDIU was constructively received by VA on March 22, 2001, at the same time as the initial claim for service connection for PTSD.

2. The Veteran's PTSD, his only service-connected disability, is rated as 70 percent disabling, effective March 22, 2001. 

3. The Veteran's employment, prior to December 31, 2010, was performed in a protected environment and is considered "marginal" for purposes of a TDIU under 38 C.F.R. § 4.16(a). 

4. From at least March 22, 2001, the service-connected PTSD prevented the Veteran from obtaining or retaining substantially gainful employment.

5. The Veteran's PTSD symptoms have not more nearly approximated total occupational and social impairment at any time.



CONCLUSIONS OF LAW

1. The criteria for an effective date of March 22, 2001, for the grant of TDIU have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 3.400 (2015).

2. The criteria for an initial rating higher than 70 percent for PTSD have not been met at any time. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Codes 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2015).  Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.

The Veteran was multiple VA/QTC examinations during the period on appeal. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the VA/QTC examinations are adequate for the purposes of the evaluating the Veteran's PTSD, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the Board finds that substantial compliance with the Board's May 2008 remand directives regarding the Veteran's claim for an increased rating for his PTSD.  Outstanding treatment records were obtained and associated with the claims file.  An August 2008 letter sought from the Veteran information concerning treatment for his PTSD.  Finally, as explained above, the Veteran was afforded VA/QTC examinations in 2008 and 2009.  As noted above, the examiners provided a detailed review of the Veteran's PTSD disability.  Thus, the Board is satisfied that substantial compliance with the Board's May 2014 remand directives has been achieved. See Stegall, supra. 

In August 2004, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)(2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issue on appeal and elicited testimony from the Veteran as to the elements required to substantiate his claim, specifically, the severity of his service-connected PTSD.  The Veteran, from questions posed by the VLJ, described his disability in detail.  Evidence that may have been overlooked was addressed by specifically eliciting testimony as to the Veteran's treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2015).

Brief Procedural History 

By way of brief procedural history, the Veteran's initial claim for service connection for PTSD was received by VA on March 22, 2001.  In an October 2001 rating decision, service connection for PTSD was granted with an effective date of March 22, 2001 - i.e., the date of the Veteran's initial claim for service connection for PTSD.  The procedural history following the initial grant of service connection is outlined extensively in the Introduction portion of this decision; to briefly summarize, the Veteran timely appealed the initial rating assigned (i.e., 10 percent), and in a March 2010 rating decision, the RO granted a 70 percent disability rating, effective March 22, 2001.  As this did not represent a full grant of the benefits sought on appeal, the claim has remained in appellate status up to the present time. 

Thereafter, in July 2012, the Veteran submitted his formal application for increased compensation based on unemployability.  In a September 2012 rating decision, the RO granted a TDIU rating, effective from December 31, 2010, i.e., the first day after the last date (i.e., December 3, 2010) that the Veteran was employed.  The Veteran timely appealed the effective date assigned therein and the current appeal ensued.  

Applicable Law/Regulations - Earlier Effective Dates and TDIU

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation. See 38 C.F.R. §§ 3.400(b)(2)(i), 3.400(o)(2). 

As noted, during the pendency of the appeal, the Veteran had also claimed entitlement to a TDIU. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that when entitlement to a TDIU is raised during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability).

Accordingly, as TDIU is part of the Veteran's question of initial rating for PTSD, the period on appeal extends to the date VA received the service connection claim, i.e., March 22, 2001.  

With regard to the appropriate regulations to apply when determining an effective date for the award of a TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the Court stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim." Id. at 450.  Nonetheless, the Court has clarified that, "Hurd does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation." Rice at 456.  Rather, where a TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings. Id.. 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91. The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, as in this case, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

For purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person. 38 C.F.R. § 4.16(a); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991) (indicating that work at odd jobs or while employed at less than half of the usual remuneration shall not be considered substantially gainful employment).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop." 38 C.F.R. § 4.16(a).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).  

Entitlement to a TDIU Effective prior to December 31, 2010

The Veteran has requested a specific outcome in this case: an effective date of March 22, 2001, for a total rating for his service-connected PTSD (i.e., either a 100 percent schedular evaluation for the PTSD, or the current 70 percent PTSD in addition to the grant of TDIU). See August 2015 Attorney Brief.  

The Board will first discuss whether an effective date prior to December 31, 2010, for the grant of a TDIU rating is warranted.  

In pertinent part, it is not disputed that the Veteran was employed on a full-time basis prior to December 31, 2010 (and since approximately 1986). See, e.g., July 2012 VA Form 21-8940.  Indeed, in the July 2012 Application For Increased Compensation Based on Unemployability, the Veteran reported that he had been employed as a machine operator at a refinery from April 1986 to December 2010, and that he worked 40 hours per week, with earnings of approximately $4,000.00 per month.  

Nevertheless, the Veteran asserts that such employment occurred in a "protected environment" (i.e., it was only possible due to the accommodations afforded to him by those he worked with) and thus should be considered "marginal employment" under 38 C.F.R. § 4.16(a). See 38 C.F.R. § 4.16(a)(marginal employment shall not be considered substantially gainful employment and includes employment in a protected environment such as a family business or sheltered workshop). 

The Board first turns to the general rule regarding the establishment of effective dates.  In considering the Court's holding in Rice and the specific facts of the Veteran's appeal, except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The Board finds that the Veteran's claim for a TDIU was constructively received by VA on March 22, 2001, the date on which VA received the Veteran's claim for service connection for PTSD, and the date from which the initial rating for PTSD begins.  

Thus, the next question to resolve is the date on which eligibility for a TDIU arose.

Again, the Veteran's service-connected PTSD has been rated 70 percent disabling effective March 22, 2001; thus, the Veteran has met the rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal from March 22, 2001.  

In a June 2002 statement, the Veteran's then-supervisor stated that he had worked with him for the past 16 years, and that that he worked best when given tasks where he could work alone.  He described the Veteran as having a tendency to become moody and not associating with other co-workers.  He stated that his "personality swings from very cordial to somewhat surly and can become quite irritable depending on the amount of stress he is put under."  He described the Veteran's memory and concentration problems in that, "[when] he is assigned to a machine that requires fast thinking and coordination, he can become frustrated and moody if he feels he has too much to concentrate on."  He stated that it was "always in our best interest to let [the Veteran] be by himself in these tasks so he does not become irritable if confronted by other co-workers." See June 2002 Statement from R.B. 

One of the Veteran's co-workers also submitted a statement, noting that the Veteran would socially isolate himself, remaining distant from the other co-workers and not forming friends easily. See June 2002 Statement from J.M.  He also described the Veteran's tendency to become very angry and sometimes throw things when his job became stressful. 

In a June 2009 psychological QTC/PTSD examination report, the examiner noted that the Veteran had been "experiencing increased isolation and problems in the work environment dating back at least 7 years," and that his supervisor had reported that the Veteran worked best when he was given tasks where he could work alone.  The examiner summarized: "This veteran has poor employability given his isolation and inability to work with others, whether coworkers, supervisors, or customers without becoming angry and threatening.  He has poor concentration and short term memory impairment which results in not being able to carry through and complete complex tasks accurately.  He becomes easily frustrated and agitated which results in further impairment of his thought processes and concentration and attention putting him at risk for unsafe practices.  These impairments in occupational functioning are not likely to be tolerated in any other employment setting."  

In multiple statements and testimony provided throughout this lengthy appeal, the Veteran has consistently reported that he was only able to maintain his employment, prior to December 31, 2010, as a result of accommodations made for him/his PTSD by his supervisors/co-workers ("I can only continue to work because I'm given a job to do and I'm left alone for the rest of the day"). See, e.g. VA Form 9; see also Hearing Testimony. 

Again, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).  

Based on the medical and lay evidence outlined above, and in particular the probative findings of the 2009 VA examiner and the 2002 statements submitted by the Veteran's supervisor, the Board finds that the Veteran's long term employment in a small refinery prior to December 31, 2010, was equivalent to employment conducted in a "protected environment," and therefore is considered "marginal" for purposes of entitlement to TDIU under 38 C.F.R. § 4.16.  

Thus, the Veteran met the rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) effective as of March 22, 2001, and resolving all doubt in his favor, the evidence shows that his service-connected PTSD precluded him from engaging in substantially gainful employment (i.e., no more than marginal) at least as of that date.  

Accordingly, the Board finds that March 22, 2001 (i.e., the date upon which the claim for a TDIU was constructively received by VA and the date entitlement arose), is the appropriate effective date for the award of TDIU. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

This is the earliest effective date for TDIU that is legally possible because the effective date for service connection for PTSD, and 70 percent rating for PTSD, is March 22, 2001, and service connection was not in effect for any disability prior to that date.  A TDIU may only be based on service-connected disabilities.  An earlier effective date is not warranted as that is the earliest date which may be assigned, as service connection for PTSD, the disability which serves as the underlying cause of the grant of TDIU, was not in effect prior to this time.

Entitlement to an Initial Evaluation in Excess of 70 Percent for PTSD 

Although the Board has granted an earlier effective date for the grant of a TDIU rating, such action does not moot the claim for an initial rating in excess of 70 percent for PTSD.  

In this case, however, the evidence does not reflect that the Veteran's PTSD symptoms have not more nearly approximated total occupational and social impairment at any time.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 ; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating since March 22, 2001, the effective date of the grant for service connection for PTSD.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders (general rating formula).  Pursuant to the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.  

In an October 2000 VA outpatient record, D.S., a social worker, indicated that he saw the Veteran for complaints of recent increases in anxiety, conflicts with authority at work, and outbursts of anger directed at his spouse.  Functional impairment was denied by the Veteran.  He firmly denied both suicidal and homicidal ideation.  He reported a recurring dream, about once or twice per month, related to his military service in Vietnam.  Exposure to material related to Vietnam resulted in changes in his mood. 

Private psychosocial assessments, dated from December 2000 to January 2001, show T.H., Ed.D., treated the Veteran.  The Veteran described his problem with tears, a flushed face, and anxiousness.  He had halting and hesitant speech when he reflected on his combat experiences.  He had done well until he recently lost his two best combat buddies.  The Veteran experienced difficulty at work, as he severely resented authority.  When he was not at work, he spent time at his camp by himself. He had marital problems due to his behavior and conduct over the previous thirty years.  Some of it frightened and upset his spouse.  She saw a change in personality when he was exposed to stimuli associated with the military.  The Veteran avoided social experiences, isolated himself, and had an atypical marital relationship. Since 1986, he worked for the same mining corporation.  The Veteran described his alcohol use as moderate. 

On examination, the Veteran responded to questions about Vietnam with intense fear and feelings of helplessness and hopelessness.  He experienced recurrent intrusive distressing recollections of this trauma through images, thoughts, and perceptions.  His dreams were very vivid, fearful, intense, and distressing to both he and his spouse.  He experienced unstable and inconsistent patterns in all environments.  The Veteran expressed a desire to maintain his employment to support his family until he can retire.  The Veteran presented himself in a polite, cooperative manner during sessions.  Although they elicited repressed emotionality, he was socially appropriate.  He was of average or better intelligence, alert, and sociable.  He denied hallucinations.  He denied any suicidal or homicidal ideation, but did admit to periods of time where he was severely depressed and did not want to live any longer.  The diagnoses were PTSD, chronic; major depressive disorder, recurrent, moderate, without psychotic features; and alcohol dependence, in near full remission.  His GAF score was 47. 

VA outpatient records dated from March 2001 to January 2002 show the Veteran received individual treatment for his PTSD.  He repeatedly described having social problems with his wife and co-workers.  He avoided crowded situations.  These sessions showed periodic improvement and worsening of the Veteran's symptoms. He also expressed anger at the initial 10 percent disability rating VA awarded.  He believed he was being punished for coping with his PTSD through therapy. 

In August 2001, the veteran underwent VA PTSD examination.  The Veteran had bad nightmares twice per week that interrupted his sleep.  His attitude snapped, and he hated crowds.  He also reported night sweats two or three times per week.  He denied flashbacks but indicated he isolated himself.  He had problems with his temper, but it had not recently led to physical confrontation.  He had a history of significant hyperstartle response to loud and unexpected noises.  He had been depressed for two years, particularly about his employment situation.  The Veteran denied crying spells.  He had thoughts of suicide in the past but never made any attempts.  He did not like to be in crowds but felt he could attend a movie, even though he had not done so for a long time.  He could go out and eat or go shopping but did not care to.  He reported daily alcohol use.  The Veteran described his marriage as "pretty good."  The Veteran indicated that he attended counseling sessions and took an antidepressant.  The Veteran worked as a machine operator for the previous fifteen years.  His current job went generally well because his boss gave him orders in the morning and then left him alone. 

On examination, the Veteran was appropriately dressed.  He sat easily in the chair with his back to the wall and related well to the examiner.  The Veteran answered all questions posed to him, but at times broke eye contact and looked away.  There were no persecutory trends noted in terms of the Veteran's material nor hallucinations, schizophrenic trends, ideas of grandiosity, compulsions, obsessive thought, hypochondriacal trends, or phobias.  The Veteran denied suicidal or homicidal ideation, plan, or history.  The Veteran was alert and oriented in three spheres.  He demonstrated no confusion or malconcentration.  He described changes in memory over the past five or six years but demonstrated retention and recall of three objects after three minutes without difficulty.  The Veteran's abstract thinking was fair to good.  His intelligence was estimated in the average range, and his insight and judgment were generally good.  His diagnosis was PTSD, and his GAF score was 75.  The examiner described the Veteran's PTSD as mild, because many of his symptoms were attributed to his depression about his occupation and his dependence on alcohol. 

In his January 2002 notice of disagreement, the Veteran pointed out that the VA examination report showed symptoms that were very different from the reports from Dr. H. He questioned whether the VA examiner reviewed his claims file in conjunction with the examination. 

In treatment records dated from January to May 2002, Dr. H noted the Veteran was extremely upset with his VA disability rating.  He believed he was punished for keeping a job and maintaining his marriage.  He appeared angry in most of his sessions.  The Veteran indicated that his co-workers stay away from him during the day.  The Veteran's PTSD symptoms seemed to increase when he received a rating from VA below what he believed he was warranted.  He continually worked on his communication with his wife.  He expressed that he was not interested in socializing with others because it led to conflict.  He indicated that he preferred to spend time with other combat Veterans. 

In a March 2002 written statement, the Veteran indicated that he was still in psychotherapy because of bad nightmares, which caused night sweats on a very regular basis.  He had thoughts and flashbacks of Vietnam when he heard a chopper or any loud noise, especially in the fall during hunting season.  He did not socialize, which caused problems with his family.  He could only continue to work because he was given a job to do and then left alone for the rest of the day.  He did not trust people and thought they were out to get him. 

In an April 2002 statement, Dr. T.G .H, a licensed psychologist, stated that he had treated the veteran for 2 years.  He opined that the Veteran functioned within the 50 to 70 disability level. 

In statements, apparently received by the VA in June 2002, two of the Veteran's co-workers provided written statements.  The Veteran was described as hard working and dedicated.  He worked best when he was given tasks he could complete alone. He did not associate with his co-workers and tended to become moody.  The Veteran wrote down instructions for his machines because he could not rely on his memory.  His supervisor indicated that he took into account individual personalities when assigning work.  The Veteran's closest friend at work, who provided one of the statements, indicated that the Veteran was a good worker, but preferred to work alone.  He remained distant from the other workers.  The Veteran sometimes lost his train of thought mid-sentence.  He also made statements during conversations that did not relate to what other workers were saying. 

In VA outpatient records dated from June to August 2002, the Veteran continued to be individually treated for his PTSD.  He described an increase in his nightmares. The Veteran indicated that his sons and their families were staying at their house, forcing him to sleep with his wife. 

In October 2002, the Veteran and his wife testified before a Decision Review Officer at the RO.  The Veteran stated that during the war, he saw quite a bit of combat.  Recollections of the war began about six months after he returned.  That was when he started having nightmares and flashbacks.  He got the nightmares two or three times per month.  They were more often before he began going to therapy, at least once or twice per week.  He did not know how many flashbacks he incurred, but stated that Vietnam was always on his mind.  When nightmares woke him up, he usually spent the rest of the night sitting up or looking around like he was on patrol.  The woods and hot muggy days reminded him of Vietnam.  He and his wife rarely slept in the same bed, because when he had his dreams, he would start beating on her or run in his sleep and tear up the bed. 

The Veteran testified that he got along pretty well with his children.  He was strict with them.  On days after he had nightmares, his work performance was diminished, and he had trouble concentrating.  The managers at his job allow him to work by himself.  If he had to work closely with other people, he would have conflicts with them.  The Veteran testified that he had a gun in the house because he did not trust people.  Other than his wife, the Veteran stated that he had one close friend, who had been in his unit.  His memory was very short.  He sometimes drove into town and forgot why.  He contemplated suicide more than once and attempted it one time.  The Veteran's wife testified that they seldom went out.  He could only grocery shop or eat out when it was not crowded.  The Veteran had mood swings. When he got angry, he walked away.  The Veteran was at his current job for sixteen years.  His suicide attempt was twenty years ago, and he last thought of it a couple weeks ago.  Sometimes the Veteran was unable to remember instructions at work, even though he had worked there for sixteen years.  The Veteran stated that he did not miss work, since he scheduled his therapy after hours. 

VA mental health treatment records dated throughout 2003 reflect ongoing treatment for PTSD.  The Veteran endorsed increased PTSD symptomatology, causing "severe conflicts at work" (e.g., increased startle response where coworkers are fearful and avoid contact with him).  He also endorsed increased nightmares and problems within the home environment.  A March 2003 VA mental health note indicated that his relationships with his spouse and adult children were less strained when compared to a previous session.  He shared community supports which included the American Legion, VFW, Lutheran Church, and the library, and natural supports, which included his spouse, adult children, and a few combat Veterans.  An August 2003 VA mental health treatment note indicated that the Veteran was appropriately groomed; it was noted that the Veteran was one of the few Veterans that intermittently brought different members of the family to therapy sessions with him.  More recently, he brought his oldest son to Community Mental Health center to meet the mental health examiner and share what it was like growing up with a father who had a post-traumatic stress disorder.  A November 2003 VA mental health note reflected that the Veteran had been hunting with his son and the two were spending quality time at the family camp.  He did share that he was "more moody, irritable, and quick to rage in home and work environments." 

A February 2004 VA mental health note indicated that the Veteran was cooperative and reported that things were "going moderately good."  He stated that his wife had asked for a separation and that she was "sick" of his constant yelling and irritability.  

A May 2004 VA mental health note indicated that the Veteran was appropriately dressed; his attitude was cooperative; and his mood was mildly to moderately depressed.  A July 2004 VA mental health noted showed that the Veteran spent time at a camp with his spouse but found himself extremely irritable.  However, together they built a deck at the camp which served as a distraction and helped him cope with his symptomatology.  He shared that he always carries a baseball bat in his car when traveling locally and a gun when going on trips.  

In a July 2004 written statement, the Veteran described a particularly horrible war incident where men in his fire team suffered and died.  He again described his PTSD symptoms, including his avoidance of crowds and his desire to get away to his camp in the woods.  The Veteran contended that his good work ethic should not cause a lower disability rating. 

In a July 2004 written statement, the Veteran's wife described her life with the veteran.  He was physically abusive and yelled at her.  They rarely went out because he did not like crowds.  They often slept apart because of his nightmares. 

In August 2004, the Veteran and his wife testified before the undersigned Veterans Law Judge.  He thought about Vietnam and the friends he lost every day.  He had the same job for eighteen years but had trouble with his coworkers.  His boss gave him work to do by himself.  In general, he did not get along with other people.  He had mood swings and very little patience.  The Veteran had an altercation with his supervisor once a week.  They then worked it out.  He described his memory as terrible.  He was up two or three times at night.  When he got up, he made sure the doors and windows were locked.  He had weapons all over his house to feel secure.  He sometimes went to the woods for a few days.  He and his wife had few friends and little social life.  They had not been to a movie in at least twenty years. 

The Veteran only went to the grocery store or out to dinner when it was not crowded.  After his therapy sessions, he felt better only for about an hour.  He was on medication.  He thought about suicide at least once a week and last attempted it ten years ago.  He got along well with his children, since they learned to accept his mood swings.  To his grandchildren, the Veteran was known as the mean grandfather.  The Veteran saw his son and grandchildren who lived locally about once per week.  The Veteran emphasized that he had a work ethic he learned from his father.  In eighteen years, he had missed one shift for no reason and maybe four because he was sick.  He pointed out that just because he was able to work did not mean his PTSD was not worse than already rated.  The Veteran's wife described their absence of a social life and her husband's nightmares and flashbacks.  His parenting was good at times and bad at times.  He had been physically and verbally abusive, but this stopped since his therapy.  Often when their children and grandchildren visited, he got moody and went off alone.

A December 2004 VA treatment note reflected that the Veteran was moderately depressed and stressed; he reported an increase in intrusive thoughts associated with his Vietnam stressors.  He shared that while in Vietnam he made a pledge to God and his family that he would try to live as normal a life as possible if he got out of Vietnam safely.  He stated, "Someone was looking over me and that's why I am involved with my church and community today."  He stated that he had a normal relationship with his wife and a good relationship with his sons. 

The Veteran underwent a VA/contract psychiatric examination in September 2008.  He reported difficulty sleeping ("I often wake up from night sweats") and distressing recollections of the deaths he witnessed while in Vietnam.  He generally avoided social situations and had difficulty maintaining close relationships.  He stated that he overreacted to perceived threat/injustice and avoided anything that represented or reminded him of the events in Vietnam.  He felt constantly agitated/angry.  Other symptoms that he reported included suspiciousness, obsessional rituals (e.g., everything has to be in its place lined up/organized), impaired judgment (difficulty making decisions and attending to important pieces of information), memory problems (has difficulty retaining new information) and periodic suicidal and homicidal ideation ("I just wish I was dead sometimes and I swear that a couple of my coworkers are gonna push me over the edge one of these days").  The examiner described his symptoms as "moderate."  The examiner noted that the Veteran had difficulty interacting in a productive manner with co-workers and family; that he felt uncomfortable in most social situations; and that his distrust of others, detachment, irritability, and angry outbursts negatively impacted both his work and social functioning.  The Veteran reported that his use of Paxil was "somewhat helpful."  

With respect to his employment, the Veteran reported that he had been employed at a copper refinery for 22 years as a machine operator; he stated that his supervisor was very understanding but that he had no relationship with his co-workers.  (Note: statements from the Veteran's supervisor and co-worker are outlined extensively above).  With respect to his marriage, the Veteran stated that he had been married for 37 years; he stated that he was "always" yelling at his wife, and that there was no intimacy, but "we get along."  He also reported that he talks with his three children "occasionally."  

Mental status examination revealed that the Veteran was oriented; appearance, hygiene, and behavior were all appropriate.  Affect and mood were described as mildly depressed.  His speech/ability to communicate was within normal limits.  Concentration appeared to be somewhat impaired as he had difficulty understanding lengthy or complex instructions.  He denied panic attacks.  No delusional or hallucination history was present.  Obsessional rituals were reported (i.e., he needs to have things organized and tidy or he becomes agitated). Thought processes were appropriate.  His judgment was somewhat impaired, as he had difficulty making up his mind.  Abstract thinking was normal.  There were some mild short term memory deficits, mostly with remembering recent information.  Suicidal ideation was absent but he reported having thoughts of self-harm periodically.  He denied any current homicidal ideation, but indicated that he felt as though he could snap at one of his co-workers.  A GAF score of 51 was provided. 

The examiner stated that the best description of the effects of PTSD on the Veteran's occupational and social functioning is PTSD signs and symptoms resulting in deficiencies in the following areas: family relations, social functioning, and mood.  The prognosis for change for the psychiatric condition was noted as "fair."

The Veteran underwent another an Independent Medical Examination/QTC in June 2009.  The examiner noted the Veteran's history of troubled relationships with his wife and children including domestic violence toward wife/verbal abuse and rage towards the children when exposed to stimuli.  Traumatic triggers resulted in his avoiding all social experiences and isolating from friends and family functions.  He reported giving up leisure pursuits.  The examiner's assessment of the Veteran's employability is outlined extensively in the TDIU analysis/portion of this decision above.  A GAF of 41 was provided. 

A December 2010 letter from the Veteran's employer reflected that the cooper refinery would be closing and that the Veteran's last day of employment would be December 30, 2010. 

VA treatment records dated throughout 2011 and 2012 indicated that the Veteran was retired.  He reported that he was working on remodeling a house, cutting wood, doing yard work, etc.  

After reviewing evidence of record as a whole, to include the Veteran's ongoing VA treatment reports, his VA examination reports, and his credible lay statements (and those of his wife, supervisor, and co-worker), the Board finds that the assignment of a disability rating greater than 70 percent for the Veteran's service-connected PTSD is not warranted.

At the outset, the Board acknowledges that the Veteran experiences significant occupational impairment as a result of his PTSD.  Indeed, although he was employed throughout the majority of the appeal period (employment was terminated in December 2010 due to company closure), the Board has found such employment to be marginal in nature (i.e., not substantially gainful as a result of having to work in protected environment due to PTSD).  Additionally, the most recent QTC examiner indicated that the Veteran had "poor employability" due to PTSD symptoms and that his impairments in occupational functioning were not likely to be tolerated in any other employment setting.  

Initially, the evidence does not indicate that the Veteran has symptoms due to PTSD such as gross impairment in thought processes or communication.  No formal speech or cognitive disorder related to PTSD has been suggested by any of the examiners.  The Veteran has not reported, and the evidence does not otherwise demonstrate persistent delusions or hallucinations.  While the Veteran is isolative, there has been nothing resembling a pattern of grossly inappropriate behavior.  The Board acknowledges that he has, historically, engaged in acts of violence (and has had thoughts of violence towards co-workers), especially when exposed to triggers/stimuli; however, the frequency/duration of such behavior has not been shown to be persistent in nature. See June 2009 VA/QTC examination; see also August 2004 testimony.  Indeed, during the Veteran's August 2004 hearing, it was noted that the Veteran had a history of abusive behavior which ceased with therapy.  

Likewise, he has endorsed fleeting thoughts of self-harm/suicidal ideations, but the overall evidence shows that he has, more often than not, denied these thoughts on mental status examinations and in mental health treatment records.  

Although the Veteran purposefully avoids crowds (e.g., he waits to go out to dinner/grocery store until there are no crowds), there have been no self-reports or evidence documenting an inability to perform activities of daily living due to his avoidance symptoms. 

Mental health examinations throughout the appeal period have consistently described the Veteran as oriented to time/place.  

While he has demonstrated some short-term memory loss, there has been no showing of memory loss concerning names of close relative, own occupation, or own name. 

Moreover, although the 2009 examiner noted that the Veteran had a history of troubled relationships, he has been shown to have had at least some relationship with his children, spouse, and/or others.  In this regard, the Veteran has been married to his spouse for over 40 years.  Moreover, during his October 2002 DRO hearing, he reported that he got along "pretty well" with his kids and that he had one close friend.  In a May 2002 treatment note, he stated that he preferred spending time with other Veterans.  In a March 2003 VA treatment note, he identified numerous community and natural supports, including the American Legion, the VFW, the Lutheran Church, the library, his spouse, adult children, and a few combat Veterans.  A November 2003 treatment note reflected that the Veteran had been hunting with his son.  During the August 2004 Board hearing, he again reported that he got along well with his children.  In a December 2004 treatment note, he stated that he had a normal relationship with his wife and a good relationship with his sons.  During the 2008 VA psychiatric examination he stated that he got along with his wife and saw his children occasionally.  
Overall, for the reasons discussed above, the Board finds that the frequency, severity, and duration of the aforementioned PTSD symptoms - both those enumerated under DC 9411 and those not - do not approximate total occupational and social impairment.  

More importantly, none of the examination results nor the particular facts of this case support a finding that approximates total social and occupational impairment.  In this regard, the Veteran's GAF score of 41 at the 2009 VA examination has been considered and is reflective of some serious symptoms/occupational impairment already contemplated by the 70 percent rating.   

Accordingly, the preponderance of the evidence does not support a higher than 70 percent rating for the Veteran's PTSD.  As such, the benefit-of-the-doubt doctrine is not for application and the claim for a rating higher than 70 percent for this period must be denied. 38 U.S.C.A. § 5107.  

The only remaining issue is whether referral for extraschedular consideration is warranted. Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD is contemplated by the 70 percent rating, which takes into account both the individual symptoms and the overall impairment caused by the PTSD.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted. 38 C.F.R. § 3.321(b)(1).

Lastly, in adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice.  However, the Veteran is already in receipt of a TDIU rating for the entire period on appeal (i.e., from March 22, 2001, to the present).  


ORDER


An effective date of March 22, 2001, but no earlier, for the award of a TDIU is granted.

An initial rating in excess of 70 percent for PTSD is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


